                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
vs.                                         )   CRIMINAL NO. 19-00046-CG
                                            )
BRIDIGO DIAZ-DELGADO,                       )
                                            )
       Defendant.                           )

                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge entered on April 19, 2019 (Doc. 25) and without any objection having been

filed by the parties, the plea of guilty of the Defendant to Count 1 of the Indictment

is now accepted, and the Defendant is ADJUDGED guilty of the offense of illegal

re-entry into the United States after removal in violation of Title 8, U.S.C., Section

1326(a). A sentencing hearing has been scheduled for July 24, 2019 at 9:30 a.m., to

be held in Courtroom 3B, United States Courthouse, Mobile, Alabama.

      The United States Marshal is ORDERED to produce the Defendant for said

hearing.

      DONE and ORDERED this 6th day of May, 2019.


                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
